Citation Nr: 1033598	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-17 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for bilateral 
pes planus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1976 to March 1979.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a February 2008 rating 
decision of the Waco, Texas VARO which, in pertinent part, denied 
service connection for bilateral hearing loss and granted service 
connection for bilateral pes planus, rated 10 percent.  Pursuant 
to his request, the Veteran was scheduled for a Travel Board 
hearing at the RO in July 2010; he failed to appear for the 
hearing.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Veteran 
will be informed if any further action is needed on his 
part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to the matters on appeal.  See 
38 C.F.R. § 3.159 (2009).

Regarding the claim of service connection for bilateral hearing 
loss, the Veteran has not been afforded a VA audiological 
examination.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, there 
are four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) whether 
there is an indication that the disability or symptoms may be 
associated with the veteran's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

While the Veteran does not have a clinical diagnosis of hearing 
loss (by VA standards), he is competent as a layperson to observe 
that he is hard of hearing.  He alleges that his hearing was 
damaged by his service in a field artillery unit (as he was 
frequently in close proximity to guns firing).  Service personnel 
records confirm that he was assigned to a field artillery unit.  
As noise trauma is a known cause of hearing loss, the "low 
threshold" standard outlined in McLendon is met and, 
accordingly, a VA nexus examination is necessary.

Regarding pes planus, the Veteran was last afforded a VA feet 
examination in February 2008.  He contends that his bilateral pes 
planus has grown worse since that time.  In support of this 
contention he has submitted VA treatment records, which include 
an August 2009 physical therapy consult when the examining 
physical therapist opined, "It is recommended that the patient 
has a medical re-evaluation for [pes planus]."  Hence, updated 
VA treatment records (which are constructively of record) must be 
secured, and a contemporaneous medical examination to assess the 
current severity of the bilateral pes planus disability is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with 
the claims file updated copies of the 
complete clinical records (those not already 
associated with the claims file) of all VA 
evaluation and/or treatment the Veteran has 
received for pes planus and hearing loss.  

2.  The RO should then arrange for a foot 
examination of the Veteran to assess the 
current severity of his bilateral pes planus.  
The Veteran's claims file (including this 
remand) must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should describe all findings in 
detail, and should comment regarding the 
nature and extent of any impairment of social 
and/or occupational functioning due to pes 
planus that would be expected given the 
degree of severity of disability found.

3.  The RO should also arrange for an 
audiological evaluation of the Veteran (with 
audiometric studies) to determine the 
presence and likely etiology of his hearing 
loss, and in particular whether or not such 
disability is related to his active duty 
service.  The Veteran's claims file 
(including this remand) must be reviewed by 
the examiner in conjunction with the 
examination.  Based on examination of the 
Veteran and review of his claims file, the 
examiner should provide an opinion responding 
to the following:  

(a)	Does the Veteran have a hearing loss 
disability of either ear as defined in 
38 C.F.R. § 3.385?

(b)	What is the most likely etiology for 
any such hearing loss disability?  
Specifically, is it at least as likely as 
not (a 50% or greater probability) that 
any hearing loss disability was incurred 
in or aggravated by the Veteran's active 
duty service, including as due to exposure 
to noise trauma therein?  The examiner 
must explain the rationale for all 
opinions.  

4.  The RO should then re-adjudicate the 
claims (to include whether referral for 
consideration of an extraschedular rating is 
indicated for pes planus - i.e., whether 
schedular criteria are inadequate).  If 
either remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

